DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,212,685 Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1-10 of U.S. Patent No. 11,212,685 contain(s) every element of claims 1-8 of the instant application and as such anticipate(s) claim(s) 1-8 of the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-5,7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gulati et al. (US Application 2020/0044971, hereinafter Gulati).

Regarding claims 1, 5, Gulati discloses a method of a user equipment (UE) related to Channel occupancy Ratio (CR) in a wireless communication system (Figs. 3-10), the method comprising: 
a transmitter and a receiver (320,352); and a processor (359,375) configured to:
evaluating the CR which is a ratio of the number of subchannels for a transmission of the UE to the total number of subchannels in a CR measurement window ([0055]- [0059], [0067], which recites congestion control may be performed by limiting the channel resource utilization per UE if the estimated CBR exceeds a CBR limit (CBRlimit). The channel resource utilization per UE may be expressed as a channel resource (CR). A CR limit (e.g., per UE or per station) may be determined by dividing a total resource that the system can utilize (e.g., CBRlimit) by a number of stations (e.g., UEs). A CBR may be defined based on a percentage of radio resources that are busy/utilized during a measurement window. The UE may perform congestion control based on the CBR);
 and performing the transmission based on the CR wherein the CR measurement window includes both a first interval and a second interval ([0055]- [0059], [0067], which recites congestion control may be performed by limiting the channel resource utilization per UE if the estimated CBR exceeds a CBR limit (CBRlimit). The channel resource utilization per UE may be expressed as a channel resource (CR). A CR limit (e.g., per UE or per station) may be determined by dividing a total resource that the system can utilize (e.g., CBRlimit) by a number of stations (e.g., UEs). A CBR may be defined based on a percentage of radio resources that are busy/utilized during a measurement window. The UE may perform congestion control based on the CBR),
wherein the UE evaluates the CR based on subchannels which are used for transmission in the first interval and subchannels which are determined to be used for transmission in the second interval ([0055]- [0059], [0067], which recites congestion control may be performed by limiting the channel resource utilization per UE if the estimated CBR exceeds a CBR limit (CBRlimit). The channel resource utilization per UE may be expressed as a channel resource (CR). A CR limit (e.g., per UE or per station) may be determined by dividing a total resource that the system can utilize (e.g., CBRlimit) by a number of stations (e.g., UEs). A CBR may be defined based on a percentage of radio resources that are busy/utilized during a measurement window. The UE may perform congestion control based on the CBR).
 	Regarding claims 3, 7, Gulati discloses the method of claim 1, wherein the evaluating the CR is performed after a resource pool has been changed ([0055]- [0059], [0067]).  
Regarding claims 4,8, Gulati discloses the method of claim 1, wherein the user equipment changes a parameter related to the transmission based on the measured CR ([0055]- [0059], [0067]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, and 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (US Application 2020/0044971, hereinafter Gulati).
Regarding claims 2, 6, Gulati discloses the claimed invention except for wherein a size of the interval is 1,000 ms.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to consider wherein a size of the interval is 1,000 ms, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/Primary Examiner, Art Unit 2461